Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 5-8, 10, 13-15, 17 and 20 of U.S. Patent No. 10,741,625 in view of US Patent Application Publication No. US 2017/0012056 A1 to Lee. 
For example:
16/988,896 claim 21, 22, 25 (pending application)
10,741,625 claim 10 
A display apparatus comprising: a substrate including a first area, second area, and a bending area between the first area and the second area; a first thin 


a storage capacitor arranged in the first area of the substrate; and the second semiconductor layer and one of a lower electrode and an upper electrode of the storage capacitor are arranged on a same layer.
wherein the second thin film transistor has a second semiconductor layer including an oxide semiconductor layer and a second gate electrode insulated from the second semiconductor layer by a first insulating layer, and
the second thin film transistor has a second semiconductor layer including an oxide semiconductor layer and a second gate electrode insulated from the second semiconductor layer by a third gate insulating layer,
Claim 22. the lower electrode is electrically connected to a first gate electrode of the first thin film transistor.


a connection wire extending from the first area to the second area across the bending area; and an inner wire and an outer wire respectively connected to the connection wire, the inner wire and the outer wire spaced apart from each other by the bending area,
Claims 21, 28, 34
Claims 1, 10
Claims 22, 23, 29, 35, 36
Claims 2, 5, 6, 7, 13
Claims 24, 30
Claim 17
Claims 25, 26, 27, 31, 32, 33
Claims 8, 14, 15
Claims 37, 38, 39, 40
Claim 20


Claim 10 of U.S. Patent No. 10,741,625 does not expressly disclose the lower electrode is electrically connected to a first gate electrode of the first thin film transistor.
Lee discloses the lower electrode (141) is electrically connected to a first gate electrode (132) of the first thin film transistor (130) (Fig. 3, Par. 80).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified claim 10 of U.S. Patent No. 10,741,625 with the teaching of Lee to reduce manufacturing step.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 39-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 39 recites the limitation "the fourth insulating layer".  There is insufficient antecedent basis for this limitation in the claim.  The specification only disclosed third insulating layer (125 in Fig. 16) and did not disclose the fourth insulating layer (see Par. 137).    For examination on the merits, the Examiner will assume “the fourth” is “the third” (as disclosed in claim 37, which claim 39 depends on).  Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, "a second opening or a second groove over the bending area the fourth insulating layer" cited in claim 39 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 21-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. US 2017/0012056 A1 to Lee, US Patent Application Publication No. US 2014/0217397 A1 to Kwak et al. (Kwak) and US Patent Application Publication No. US 2010/0140613 A1 to Kimura.
As to claim 21, Lee discloses A display apparatus comprising: a substrate including a first area (AA), second area (300), and an area (200) between the first area (AA) and the second area (300) (Figs. 1, 3, Pars. 67-68), a first thin film transistor (130) and a second thin film transistor (120) disposed in the first area (AA) (Figs. 1, 3, Par. 71); and a storage capacitor (140) comprising a lower electrode (141) and an upper electrode (142) disposed in the first area (AA) (Figs. 1, 3, Par. 80), wherein the second thin film transistor (120) has a second semiconductor layer (121) including an oxide semiconductor layer (Fig. 3, Par. 75) and a second gate electrode (122) insulated from the second semiconductor layer (121) by a first insulating layer (103) (Fig. 3, Par. 75).
Lee does not expressly disclose a bending area.
Kwak discloses a bending area (part of NA) (Fig. 1D, 2B, Pars. 60, 142).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Lee with the teaching of Kwak to provide a strain resist high durability display as suggested by Kwak (Pars. 6-7).
Lee as modified does not expressly disclose the second semiconductor layer and the upper electrode are arranged on a same layer and formed of a same material.
Kimura discloses the semiconductor layer (117a) and the upper electrode (117b) are arranged on a same layer and formed of a same material (Fig. 1B, Pars. 62-63, 66).

As to claim 28, see claim 21.  Lee as modified further discloses the bending area bent (Kwak’s Fig. 1D, Par. 56).  It would have been obvious to one of ordinary skill in the art to have modified Lee with the teaching of Kwak to provide a strain resist high durability display as suggested by Kwak (Pars. 6-7).
As to claim 22, Lee discloses the lower electrode (141) is electrically connected to a first gate electrode (132) of the first thin film transistor (130) (Fig. 3, Par. 80).  
As to claim 29, see claim 22.
As to claim 23, Lee discloses a second insulating layer (103 or 105) arranged between the first gate electrode (132) and the second semiconductor layer (121) (fig. 3, Par. 87), wherein the lower electrode (141) and the first gate electrode (132) are formed in one body (Fig. 3, Par. 87), and the upper electrode (142) is arranged on the second insulating layer (103 or 105) (Fig. 3, Par. 87).
As to claim 24, Lee discloses a planarization layer (105) covering the first gate electrode (132) and the second gate electrode (122) (Fig. 3, Par. 77).
As to claim 30, see claim 24.
As to claim 25, Lee as modified discloses a connection wire (Kwak’s 220B) extending from the first area (Kwak’s DA) to the second area (Kwak’s right end of NA) (Kwak’s Fig. 2A-2B, Pars. 136, 143); an inner wire (Kwak’s 266B) formed in the first area (DA) (Kwak’s Fig. 2A-2B, Pars. 136, 143); and an outer wire (Kwak’s 221B closest 
As to claim 31, see claim 25.
As to claim 35, see claim 22.
As to claim 34, see claims 1 and 25.  Lee further discloses a second insulating layer (105) covering the first gate electrode (132) and the second gate electrode (122) and have contact holes (Fig. 3, Par. 77).
As to claim 26, Lee as modified discloses parts of the inner wire (Kwak’s 226B) and the outer wire (Kwak’s 221B) are arranged on a same layer (Kwak’s Fig. 2A-2B, Pars. 136, 143), and wherein the inner wire (266B), the outer wire (221B), and the first gate electrode (242B) include a same material (Kwak’s Fig. 2A-2B, Pars. 136, 143).  It would have been obvious to one of ordinary skill in the art to have modified Lee with the teaching of Kwak to provide a strain resist high durability display as suggested by Kwak (Pars. 6-7).
As to claim 32, see claim 26.
As to claim 27, Lee as modified discloses parts of the inner wire (Kwak’s 226B) and the outer wire (Kwak’s 221B) are arranged on a same layer (Kwak’s Fig. 2A-2B, Pars. 136, 143), and wherein the inner wire (Kwak’s 226B) and the second gate electrode (242B) include a same material (Kwak’s Fig. 2A-2B, Pars. 136, 143).  It would 
As to claim 33, see claim 27.
As to claim 36, Lee discloses a third insulating layer (103 or 105) arranged between the first gate electrode (132) and the second semiconductor layer (121) (fig. 3, Par. 87), wherein the lower electrode (141) and the first gate electrode (132) are formed in one body (Fig. 3, Par. 87), and the upper electrode (142) is arranged on the second insulating layer (103 or 105) (Fig. 3, Par. 87).
As to claim 37, Lee as modified discloses a first opening (Kwak’s notch in 262A) or a first groove (Kwak’s notch in 262A) over the bending area (NA) in the third insulating layer (Kwak’s 262a) (Kwak’s Figs. 2A-2B, Par. 113).  It would have been obvious to one of ordinary skill in the art to have modified Lee with the teaching of Kwak to provide a strain resist high durability display as suggested by Kwak (Pars. 6-7).
As to claim 38, Lee as modified discloses parts of the inner wire (Kwak’s 266B) and the outer wire (Kwak’s 221B closest to the right) are arranged on a same layer (Figs. 2A-2B, Par. 136, 143) and the inner wire (Kwak’s 266B), the outer wire (Kwak’s 221B closest to the right), and the second gate electrode (Kwak’s 242B) include a same material (Fig. 2A-2B, Pars. 135-136).  It would have been obvious to one of ordinary skill in the art to have modified Lee with the teaching of Kwak to provide a strain resist high durability display as suggested by Kwak (Pars. 6-7).
As to claim 39, Lee as modified discloses a second opening or a second groove (Kwak’s multiple notches in 262A) over the bending area (Kwak’s NA) in the third 
As to claim 40, see claim 38.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2016/0005803 A1 to Ryu et al. teaches an organic electroluminescent device (OELD) with a storage capacitor stacked with a transistor made with an oxide semiconductor material.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARURAT SUTEERAWONGSA whose telephone number is (571)270-7361.  The examiner can normally be reached on Monday thru Thursday, 8:30AM to 6:00PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lun Yi Lao can be reached on 571-272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JARURAT SUTEERAWONGSA/Examiner, Art Unit 2692                                                                                                                                                                                                        

/LUNYI LAO/Supervisory Patent Examiner, Art Unit 2692